     Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 1 of 8 PageID #: 2
                                                                                   FlLen
                                                                           eastern str/ctoftexas
                      IN THE UNITED STATES DISTRICT COURT                               I 3 2018
                       FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION BY
                                                     deputy
UNITED STATES OF AMERICA                           §
                                                   §      CRIMINAL NO. 2- 8
V.
                                                          JUDGES
ROGER DALE HALL (01)
DENISE MICHELLE TAYLOR (02)                               SEALED
     a.k.a. Dizzy
CHRISTOPHER DEWAYNE BUNN (03)
SHAUN DALE WEEKS (04)
JESSIE DARWIN EZELL (05)
DARRELL LYNN GAGE, JR. (06)
KENNY OKEITH HARRIS (07)

                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                       COUNT ONE

                                           Violation: 21 U.S.C. § 846
                                           (Conspiracy to Distribute and Possess with
                                           Intent to Distribute Metham hetamine)

        Beginning in or about August 2017, the exact date being unknown to the United

States Grand Jury, and continuing thereafter until at least the date of the return of this

indictment, in the Eastern District of Texas, Roger Dale Hall, Denise Michelle Taylor,

Christopher Dewayne Bunn, Shaun Dale Weeks, Jessie Darwin Ezell, Darrell Lynn

Gage, Jr., and Kenny Okeith Harris did knowingly and intentionally, combine,

conspire, confederate, and agree with each other and with others, both known and

unknown to the United States Grand Jury, to violate a law of the United States of

America, to wit, 21 U.S.C. § 841(a)(1), prohibiting the possession with intent to


Indictment - Page 1
   Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 2 of 8 PageID #: 3




distribute and distribution of 5 grams or more of actual methamphetamine or 50 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, a


Schedule II controlled substance.

       In violation of 21 U.S.C. § 846.

                                      COUNT TWO

                                           Violation: 18 U.S.C. § 922(g)(1)
                                           (Felon in Possession of a Firearm)

        On or about February 11, 2018, in the Eastern District of Texas, defendant Shaun

Dale Weeks, having been convicted of an offense punishable by a term of imprisonment

exceeding one year, specifically:

            1) Burglary of a Habitation, a felony, in the 115th District Court of Upshur
               County, Texas, Cause No. 11,053, on May 29, 1998;
            2) Possession of a Controlled Substance, a felony, in the 115th District Court
                of Upshur County, Texas, Cause No. 13,373, on December 22, 2003; and
            3) Possession with Intent to Distribute Methamphetamine, a felony, in the
               United States District Court for the Eastern District of Texas, Cause No.
               6:06CR00046-008, on December 20, 2006;

did kno ingly and intentionally possess in and affecting interstate and foreign commerce,

a firearm, to wit: a Taurus, model PT111 Millennium G2, 9mm caliber pistol, said

firearm having been shipped and transported in interstate commerce.

       In violation of 18 U.S.C. § 922(g)(1).




I dictment - Page 2
   Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 3 of 8 PageID #: 4




                                      COUNT THREE

                                           Violation: 18 U.S.C. § 922(g)(1)
                                           (Felon in Possession of a Firearm and
                                           Ammunition)

        On or about August 3, 2018, in the Eastern District of Texas, defendant

Christopher Dewayne Bunn, having been convicted of an offense punishable by a term

of imprisonment exceeding one year, specifically:

            1) Conspiracy to Distribute and to Possess with Intent to Distribute
               Methamphetamine, a felony, in the United States District Court for the
               Eastern District of Texas, in Cause No. 6:09CR00005-001, on November 5,
                2009;and
            2) Possession of a Controlled Substance - Methamphetamine, a felony, in the
                115th District Court of Upshur County, Texas, Cause No. 12,995, on
                August 25, 2010;

did knowingly and intentionally possess in and affecting interstate and foreign commerce,

firearms, to wit:


            1) a Ruger, model 10/22, .22 caliber rifle; and,
            2) an Iver Johnson Arms, model Champion, 12 gauge shotgun;

said firearms having been shipped and transported in interstate commerce.

        In violation of 18 U.S.C. § 922(g)(1).




Indictment - Page 3
   Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 4 of 8 PageID #: 5




                                     COUNT FOUR

                                             Violation: 18 U.S.C. § 924(c)
                                             (Use, Carrying, and Possession of a Firearm
                                             During and in Furtherance of a Drug
                                             Trafficking Crime)

       On or about February 27, 2018, in the Eastern District of Texas, defendant Kenny

Okeith Harris, did knowingly and intentionally use, carry, and possess a firearm during

and in relation to a drug trafficking crime for which he may be prosecuted in a court of

the United States, that is, Conspiracy to Distribute and Possess with Intent to Distribute

Methamphetamine, as charged in Count One of this indictment, in violation of 21 U.S.C.

§ 846, and in furtherance of said crime possessed a Remington, model M887, 12 gauge

shotgun.

       In violation of 18 U.S.C. § 924(c).




Indictment - Page 4
   Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 5 of 8 PageID #: 6




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
            Pursuant to 18 U.S.C. § 924(d , 21 U.S.C. § 853. & 28 U.S.C. §2461

       As the result of committing one or more of the foregoing offenses alleged in this
indictment, the defendants herein shall forfeit to the United States, pursuant to 18 U.S.C.
§ 924(d), 21 U.S.C. § 853 and 28 U.S.C. § 2461:

        1. any property constituting, or derived from, and proceeds the defendants
              obtained, directly or indirectly, as the result of such violations;

        2. any of the defendants' property used, or intended to be used, in any manner
                or part, to commit, or to facilitate the commission of, such violations,
                and/or;

        3. any and all firearms, ammunition and accessories seized from the
                defendants, including but not limited to the following:

                1) a Taurus, model PT111 Millennium G2, 9mm caliber pistol, bearing
                   serial number TK049331, and eight (8) rounds of 9mm caliber
                   ammunition;
                2) a Remington, model M887, 12 gauge shotgun, bearing serial number
                      ARM061966, and six (6) shotgun shells;
                3) Tula Mosin Nagant, 30 caliber rifle, bearing serial number 222041;
                4) a Ruger, model 10/22, .22 caliber rifle, bearing serial number 259-
                    65793 with magazine, and one (1) rounds of .22 caliber ammunition;
                    and

                5) an Iver Johnson Arms, model Champion, 12 gauge shotgun, bearing
                    serial number RFFF and fifty-five (55) shotgun shells.

        Cash Proceeds

        $15,000.00 in United States cur ency and all interest and proceeds traceable
        thereto, in that such sum is proceeds obtained directly or indirectly as a result of
        the commission of the aforesaid violations.

        Substitute Assets

                If any of the property described above as being subject to forfeiture, as a
                result of any act or omission of the defendants:




Indictment - Page 5
   Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 6 of 8 PageID #: 7




                (a) cannot be located upon the exercise of due diligence;
                (b) has been transferred or sold to, or deposited with a third person;
                (c) has been placed beyond the jurisdiction of the court;
                (d) has been substantially diminished in value; or
                (e) has been commingled with other property which cannot be
                      subdivided without difficulty;

       it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek
       forfeiture of any other property of the defendants up to the value of the above
       forfeitable property, including but not limited to all property, both real and
       personal owned by the defendants.

        By virtue of the commission of the offenses alleged in this indictment, any and all

interest the defendants have in the above-described property is vested in the United States

and hereby forfeited to the United States pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853

and 28 U.S.C. §2461.

                                                  A TRUE BILL



                                                  GRAND JURY FOREPERSON

JOSEPH D. BROWN
UNITED STATES ATTORNEY


                                                       A . /y
LUCAS MAC111CEK Date
Assistant United States Attorney




Indictment - Page 6
  Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 7 of 8 PageID #: 8




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNITED STATES OF AMERICA §
                                               §       CRIMINAL NO.
V.                             §
                                               §       JUDGES
ROGER DALE HALL (01) §
DENISE MICHELLE TAYLOR (02) §                          S D
   a.k.a.                Dizzy              §
CHRISTOPHER DEWAYNE BUNN (03) §
SHAUN DALE WEEKS (04) §
JESSIE DAR IN EZELL (05) §
DARRELL LYNN GAGE, JR. (06) §
KENNY OKEITH HARRIS (07) §

                             NOTICE OF PENALTY

                                   COUNT ONE

       Violation: 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1)

       Penalty: If 5 grams or more of methamphetamine (actual) or
                            more than 50 grams of a mixture containing a
                                detectable amount of methamphetamine -


                                Imprisonment for a term of not less than 5 years or
                                more than 40 years in prison, a fine not to exceed
                                $5,000,000, or both, and a term of supervised release
                                of at least 4 years.

                                If this violation was committed after a prior conviction
                                for a felony drug offense has become final, not less
                                than 10 years nor more than life, a fine not to exceed
                                $8,000,000, or both, and a term of supervised release
                                of at least 8 years.


        Special Assessment: $100.00




Indictment - Page 7
   Case 2:18-cr-00014-JRG Document 2 Filed 12/13/18 Page 8 of 8 PageID #: 9




                              COUNTS TWO-THREE

       Violation:              18 U.S.C.§ 922(g)(1)

       Penalty:                Imprisonment for not more than 10 years, a fine not to
                               exceed $250,000, or both, and supervised release of
                               not more than 3 years.

                               If a defendant has three previous convictions by any
                               court referred to in 18 U.S.C. § 922(g)(1) for a violent
                               felony or a serious drug offense, or both, committed on
                               occasions different from one another, said defendant
                               shall be lined not more than $250,000.00 and
                               imprisoned not less than 15 years, and,
                               notwithstanding any other provision of law, the court
                               shall not suspend the sentence of, or grant a
                               probationary sentence to, such person with respect to
                               the conviction under section 922(g).

       Special Assessment:     $100.00

                                 COUNT FOUR

       Violation:              18 U.S.C. § 924(c)

       Penalty:                Imprisonment for a term of not less than 5 years or
                               more than life, which must be served consecutively to
                               any other term of imprisonment, a fine not to exceed
                               $250,000, or both, and supervised release of not more
                               than 5 years.

                               In the case of a second or subsequent conviction of this
                               offense, the term of imprisonment shall not be less
                               than 25 years; which must be served consecutively to
                               any other term of imprisonment; a term of supervised
                               release of not more than 5 years.


        Special Assessment:    $100.00




Indictment - Page 8
